FILED
                             NOT FOR PUBLICATION                            JUL 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARMEN E. CAMPBELL,                              No. 11-56558

               Plaintiff - Appellant,            D.C. No. 2:09-cv-09182-RGK-
                                                 MAN
  v.

JULES M. PERLEY,                                 MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Carmen E. Campbell appeals pro se from the district court’s order

dismissing her medical malpractice action for failure to prosecute. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir. 1996), and we affirm.

      The district court did not abuse its discretion in dismissing Campbell’s

action because it had been pending for more than a year and Campbell failed to file

an adequate response to the court’s order to show cause why it should not be

dismissed for lack of prosecution. See id. at 1384-85 (discussing factors to guide

the court’s decision and affirming dismissal for failure to prosecute).

      Campbell’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     11-56558